IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bradley Graffius,                        :
                    Appellant            :
                                         :
            v.                           :   No. 880 C.D. 2017
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


                                     ORDER

            NOW, May 11, 2018, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge